
	
		II
		112th CONGRESS
		1st Session
		S. 243
		IN THE SENATE OF THE UNITED STATES
		
			February 1, 2011
			Mrs. Shaheen introduced
			 the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To enhance and improve the Yellow Ribbon Reintegration
		  Program of the Department of Defense. 
	
	
		1.Short titleThis Act may be cited as the Citizen
			 Soldier Support Act.
		2.Enhancement and
			 improvement of Yellow Ribbon Reintegration Program
			(a)Inclusion of
			 programs of outreach in ProgramSubsection (b) of section 582 of the
			 National Defense Authorization Act for Fiscal Year 2008 (10 U.S.C. 10101 note)
			 is amended by inserting (including programs of outreach) after
			 informational events and activities.
			(b)Restatement of
			 functions of Center for Excellence in Reintegration and inclusion in functions
			 of identification of best practices in programs of
			 outreachSubsection (d)(2) of such section, as amended by section
			 583(b) of the Ike Skelton National Defense Authorization Act for Fiscal Year
			 2011 (Public Law 111–383), is further amended by striking the second, third,
			 and fourth sentences and inserting the following: “The Center shall have the
			 following functions:
				
					(A)To collect and
				analyze lessons learned and suggestions from State National
				Guard and Reserve organizations with existing or developing reintegration
				programs.
					(B)To assist in
				developing training aids and briefing materials and training representatives
				from State National Guard and Reserve organizations.
					(C)To develop and
				implement a process for evaluating the effectiveness of the Yellow Ribbon
				Reintegration Program in supporting the health and well-being of members of the
				Armed Forces and their families throughout the deployment cycle described in
				subsection (g).
					(D)To develop and
				implement a process for identifying best practices in the delivery of
				information and services in programs of outreach as described in subsection
				(j).
					.
			(c)State-Led
			 programs of outreachSuch section 582 is further amended by
			 adding at the end the following new subsection:
				
					(j)State-Led
				programs of outreach
						(1)In
				generalThe Office for Reintegration Programs may work with the
				States, whether acting through or in coordination with their National Guard and
				Reserve organizations, to assist the States and such organizations in
				developing and carrying out programs of outreach for members of the Armed
				Forces and their families to inform and educate them on the assistance and
				services available to them under the Yellow Ribbon Reintegration Program,
				including the assistance and services described in subsection (h).
						(2)Availability of
				fundsFrom funds available for the Yellow Ribbon Reintegration
				Program, the Office for Reintegration Programs may provide funds to a State, or
				a State National Guard and Reserve organization, for the costs of the discharge
				and enhancement of a program of outreach carried out by such State or
				organization that has been identified by the Center for Excellence in
				Reintegration under subsection (d)(2)(D) as utilizing best practices in the
				delivery of information and
				services.
						.
			(d)Scope of
			 activities under programs of outreachSuch section 582 is further
			 amended by adding at the end the following new subsection:
				
					(k)Scope of
				activities under programs of outreachFor purposes of this
				section, the activities and services provided under programs of outreach may
				include personalized and substantive care coordination services targeted
				specifically to individual members of the Armed Forces and their
				families.
					.
			
